United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3036
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Lorenzo Soto-Zazueta

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: June 18, 2019
                                Filed: July 2, 2019
                                  [Unpublished]
                                  ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Lorenzo Soto-Zazueta directly appeals after he pled guilty to a drug offense,
under a plea agreement containing an appeal waiver, and the district court1 sentenced

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.
him to a prison term below the calculated United States Sentencing Commission
Guidelines Manual range. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), addressing enforcement of the plea
waiver and reasonableness of the sentence.



       Upon careful de novo review, we conclude the appeal waiver is valid,
applicable, and enforceable. See United States v. Dallman, 886 F.3d 1277, 1280 (8th
Cir. 2018) (“We review de novo issues concerning the interpretation and enforcement
of a plea agreement and the application of appeal waivers.”); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we enforce the appeal waiver, dismiss this appeal,
and grant counsel leave to withdraw.
                        ______________________________




                                         -2-